                              UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF PENNSYLVANIA

                                              :
 NOBLE DREW ALI, MOORISH                      :
 SCIENCE TEMPLE OF AMERICA AND                :
 SHEIK C. BARNES BEY                          :
                     Plaintiffs,              :
                                              :
                       v.                     :                   No. 5:18-cv-5655
                                              :
                                              :
 MARY MONGIOVI SPONAUGLE, et al.,             :
                  Defendants.                 :
                                              :

                                           ORDER

        AND NOW, this 29th day of May, 2019, for the reasons expressed in the Opinion issued this
date, IT IS ORDERED THAT:

   1. The Motion to Dismiss Plaintiffs’ Complaint by Defendants Howard F. Knisely, David

       Miller, Mary Mongiovi Sponaugle, ECF No. 5, is GRANTED.

   2. The Motion to Dismiss Plaintiffs’ Amended Complaint by Defendants Craig W. Stedman,

       Caitlin Blazier, Alan Blank, David Miller, Mark J. Wilson, Brett I. Cole, Teri Landon-

       Miller, and Andrew Wagner, ECF No. 17, is GRANTED.

   3. The Motion to Dismiss for Failure to State a Claim by Defendants Mark Shivers, Officer

       Snyder, and Tom Rudzinski, ECF No. 33, is GRANTED.

   4. Plaintiffs’ First Amended Complaint, ECF No. 4, is DISMISSED with prejudice against all

       Defendants.

   5. The Motion to Dismiss Plaintiffs’ Second Amended Complaint by Defendants Craig W.

       Stedman, Caitlin Blazier, Alan Blank, Mark J. Wilson, Brett I. Cole, Teri Landon-Miller,

       and Andrew Wagner, ECF No. 34, is GRANTED.



                                                1
                                             052919
6. The Motion to Dismiss Plaintiffs’ Second Amended Complaint by Defendants Howard F.

   Knisely, David Miller, and Mary Mongiovi Sponaugle, ECF No. 36, is GRANTED.

7. Plaintiffs’ Second Amended Complaint, ECF No. 28, is STRICKEN.

8. The Motion to Dismiss Plaintiffs’ Third Amended Complaint by Defendants Craig W.

   Stedman, Caitlin Blazier, Alan Blank, Mark J. Wilson, Brett I. Cole, Teri Landon-Miller,

   and Andrew Wagner, ECF No. 44, is GRANTED.

9. Plaintiffs’ Third Amended Complaint, ECF No. 38, is STRICKEN.

10. The Clerk of Court shall CLOSE this case.

                                                BY THE COURT:



                                                 /s/ Joseph F. Leeson, Jr.
                                                JOSEPH F. LEESON, JR.
                                                United States District Judge




                                            2
                                         052919
